Citation Nr: 0329381	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
August 1967 to August 1969.  The appellant served in the Army 
National Guard from September 1977 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied service connection for a 
psychiatric disability.

In January 2003, the appellant testified at a hearing before 
the RO.  A transcript of that hearing has been associated 
with the appellant's VA claims folder. 


REMAND

The appellant contends that his psychiatric disability was 
aggravated by his active duty for training and inactive-duty 
training in the Army National Guard.

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
38 C.F.R. § 5103A(b)(1), (2).

In a June 1985 treatment record from West Haven VA Medical 
Center, Dr. D. D. stated that the appellant had been 
hospitalized at Lawrence and Memorial Hospital from December 
1980 to January 1981 for acute paranoid disorder.  In a 
treatment record dated in 1986, Dr. J. B. stated that the 
appellant had been hospitalized at Lawrence and Memorial 
Hospital from December 1980 to January 1981 for a paranoid 
psychotic episode.  The RO should make a reasonable effort to 
obtain the appellant's treatment records from Lawrence and 
Memorial Hospital. 

A December 2001 statement from Dr. D. R. indicates that he 
treated the appellant for paranoid schizophrenia from April 
1997 to December 2001.  The RO should make reasonable efforts 
to obtain the appellant's treatment records from Dr. D. R.

During the January 2003 hearing, the appellant's 
representative reported that the appellant had been 
hospitalized at Natchaug Hospital in 1990.  The RO should 
make reasonable efforts to obtain the appellant's treatment 
records from Natchaug Hospital.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should contact the appropriate 
sources and obtain verification of the 
exact dates that the appellant served 
on active duty for training and 
inactive-duty training with the 
Connecticut National Guard.  
Specifically, dates of any full-time 
duty should be determined, and 
characterized as being under Title 10, 
Title 32, or both

2.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

3.	The RO should contact the appellant 
and ask him to identify the sources of 
any treatment for his psychiatric 
disability.  The RO should attempt to 
obtain any identified treatment 
records, including the treatment 
records from Lawrence and Memorial 
Hospital, Natchaug Hospital, and Dr. 
D. R.  

4.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to service connection for a 
psychiatric disability.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of 
the case should be furnished to the 
appellant and his representative.  The 
appellant and his representative 
should be afforded an opportunity to 
respond to the supplemental statement 
of the case before the claims folder 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



